Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 10/20/2021 has been entered.  Claims 26 – 27, 30, 33 – 36, 38, 40, and 42 – 52 are pending. Claims 49 – 52 are newly added and find support in the original claim set. 
Applicant’s amendment to claims 30, 38, and 40 have rendered the previous rejection under 112(b) moot
Applicant’s amendment to claims 26, 30, 38, and 40 have overcome the previous rejection of Gaag (US2008/0240973) in view of Copper Development Association (NPL, 2016)

Response to Arguments
Applicant’s amendment to claims 26, 30, 38, and 40 have overcome the previous rejection of Gaag (US2008/0240973) in view of Copper Development Association (NPL, 2016). The rejection has been withdrawn. 

Reasons for Allowance
Claims 26 – 27, 30, 33 – 36, 38, 40, and 42 – 52 as filed on 10/20/2021 are allowed. The following is an examiner’s statement of reasons for allowance: 


Claim 27, 33 – 34, and 46 – 49 depend from, or otherwise require, the limitations of allowed claim 26.

Regarding claim 30, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of claim 30, specifically the composition of claim 30 consisting of copper, manganese, tin, iron, nickel, silicon and the remainder of zinc. The closest prior art is Gaag (US2008/0240973) which teaches highly similar/overlapping composition, but requires the presence of aluminum from 0.1 – 8%. Furthermore, the prior art does not teach or reasonably render obvious why a person of ordinary skill in the art would not include the presence of aluminum in the alloy disclosed by Gaag. 
Claims 35 – 36 and 50 depend from, or otherwise require, the limitations of allowed claim 30.

Regarding claim 38, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of claim 38, specifically the composition of claim 38 consisting of copper, manganese, tin, iron, nickel, silicon and the remainder of zinc. The closest prior art is Gaag (US2008/0240973) which teaches highly similar/overlapping composition, but requires the presence of aluminum from 0.1 – 8%. Furthermore, the prior art does not teach or reasonably render obvious why a person of ordinary skill in the art would not include the presence of aluminum in the alloy disclosed by Gaag. 
Claim 42, 44, and 51 depend from, or otherwise require, the limitations of allowed claim 38.

Regarding claim 40, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of claim 40, specifically the composition of claim 40 consisting of copper, manganese, tin, iron, nickel, silicon and the remainder of zinc. The closest prior art is Gaag (US2008/0240973) which teaches highly similar/overlapping composition, but requires the presence of aluminum from 0.1 – 8%. Furthermore, the prior art does not teach or reasonably render obvious why a person of ordinary skill in the art would not include the presence of aluminum in the alloy disclosed by Gaag. 
Claims 43, 45, and 52 depend from, or otherwise require, the limitations of allowed claim 40.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738